 ESSEX INTERNATIONAL, INC.121Essex International,Inc.andInternational Union ofElectrical,Radio and MachineWorkers, AFL-CIO-CLC. Cases 25-CA-5955 and 25-CA-5955-2January 12, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSPENELLOAND WALTHEROn April 30, 1975, Administrative Law Judge Mil-ton Janus issued the attached Decision in this pro-ceeding.Thereafter,General Counsel filed excep-tions and a supporting brief, and Respondent filedan answering brief to General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.rector of Region 25, issued an Amended ConsolidatedComplaint on April 29, 1974,1 alleging that Respondenthad engaged in unfair labor practices within the meaningof Section 8(a)(l), (3), and (5) of the National Labor Rela-tions Act, in respects to be particularized below. Respon-dent filed an answer denying the commission of the allegedunfair labor practices.A hearing was held before Administrative Law JudgeHarold X. Summers at Fort Wayne, Indiana, on May14-16, 1974. Following the conclusion of the hearing Ad-ministrative Law Judge Summers became unavailable tothe Board, within the meaning of Section 554(d) of theFederal Administrative Procedure Act and Section 102.36of the Board's Rules and Regulations, Series 8, as amend-ed, to issue a decision based on the record made beforehim in this proceeding. All parties consented to waive ahearingde novoand to the issuance of a decision by anoth-er Administrative Law Judge based on the record madebefore Administrative Law Judge Summers. On February12, 1975, the Chief Administrative Law Judge duly desig-nated me as the Administrative Law Judge for issuance ofa decision on the record heretofore made.Upon consideration of the entire record in the case, andthe briefs filed by the parties with Administrative LawJudge Summers, I make the following:FINDINGS OF FACTORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.'Contraryto the Administrative Law Judge's finding in fn 16 of hisDecision,the record reveals that the General Counsel did attempt to amendthe complaint at the hearing to include the polling as a violation of Sec8(a)(1). Although Administrative Law Judge Summers, who presided at thehearing,did not permit the amendment,he did permit the General Counselto elicit evidence regarding the polling.We find,however, in agreement withthe AdministrativeLaw Judge'sDecision,that the matter was not fullylitigatedand that therecord was not thereafter sufficiently developed tosupport a violationof the Act.The GeneralCounsel excepted to certaincredibilityfindings made by theAdministrativeLaw Judge.It is the Board's establishedpolicy notto over-rule an AdministrativeLaw Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.StandardDryWall Products,Inc.,91NLRB544 (1950),enfd 188 F.2d 362 (C A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEMILTON JANUS, Administrative Law Judge: Upon chargesfiled by the above-named Union, the General Counsel ofthe National Labor Relations Board, by the Regional Di-I.THE BUSINESS OF THE RESPONDENTRespondent is a Michigan corporation with its principaloffice and place of business at Fort Wayne, Indiana. Itoperates manufacturing facilities in various States, but thisproceeding directly concerns only a facility, known as theGoshen Road plant, located in Fort Wayne. Respondent isengaged at its various plants in the manufacture, sale, anddistribution of metal and plastic products, used principallyin the automotive industry. During a recent representativeperiod, Respondent purchased, transferred, and deliveredto its Goshen Road plant goods and materials valued inexcess of $50,000, which were transferred directly fromStates other than Indiana. Respondent admits, and I find,that it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDThe Charging Party, International Union of Electrical,Radio and Machine Workers, AFL-CIO-CLC, and itsAmalgamated Local 998 are labor organizations within themeaning of Section 2(5) of the Act. They will be referred toas IUE and Local 998, or collectively as the Union.iThe original charge inCase 25-CA-5955 wasfiled on November 19,1973, and theoriginal chargein Case 25-CA-5955 2 wasfiled on December5, 1973. A consolidatedcomplaint based on these charges was issued onFebruary 28, 1974. On March 11, 1974, the ChargingUnion filed amendedcharges in both cases,and thereafter,as noted above,an Amended Consoli-dated Complaintwas issuedon April 29, 1974.222 NLRB No. 6 122DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESGeneral Statement of the IssuesAfter bargaining to an impasse over the terms of a newagreement, and upon the expiration of the then currentagreement, the Union first sought to induce its unit mem-bers at the Goshen Road plant to resign their employment,and then, some 4 or 5 days later, called a strike. The strikewas unsuccessful, and a.month or so thereafter, the Unionmade an unconditional application on behalf of all its unitmembers to return to work. Some of the strikers had al-ready returned, and of those who were still on strike, theCompany reinstated all but 15 who, it claimed, had aban-doned their employment, by resignation or otherwise, be-fore the inception of the strike. About 2 months later, theUnion advised the Company that it would unconditionallyaccept the Company's last contract offer, which it had ear-lier rejected and which had caused the impasse in bargain-ing. In the meantime, some of the employees had filed apetition with the Board to decertify the Union. For thisand other reasons, the Company asserted that it had agood-faith doubt of the Union's majority status, and re-fused to enter into any agreement until that question wasresolved.The complaint alleges that Respondent violated Section8(a)(3) by its refusal to rehire or reinstate the 15 employeeswhom the General Counsel regards as strikers; that it vio-lated Section 8(a)(5) by wrongfully withholding recognitionfrom the Union; and that it violated Section 8(a)(1) bycertain acts engaged in by supervisors and/or agents dur-ing and after the strike.It is the position of the Respondent that the 15 menwhom it refused to reinstate were not strikers, but onlyformer employees who had abandoned their employmentwith it before the inception of the strike; that, as to therefusal to bargain allegations, it did not withdraw recogni-tion as such, but only sought, in view of the decertificationpetition and a poll of the employees (which showed that amajority was opposed to further representation by theUnion) a resolution of the Union's representative status.As for the 8(a)(1) allegations, the Company denies that thefacts proven constitute a violation of that section.The Facts1.Before November 5, 1973On August 10, 1973, the Union advised,the Company ofits intention to modify the existing agreement. Galucci, theCompany's' vice president for, industrial relations, phonedGould, an IUE representative, to request an informal meet-ing to discuss the forthcoming negotiations. Gould toldGalucci that another international representative, Nolan,would be the union official assisting Local 998 in the nego-tiations.Gould and Nolan then met with Galucci, whenthey discussed generally the issues which might arise intheir -bargaining for a new contract. On most of the pointsraised by Nolan, Galucci said that he had an "open mind"and assured him that the Company would give the Union'sdemands its serious attention. On Nolan's request that theCompany institute a pension program for the GoshenRoad plant, Galucci however indicated that the Companywould "be tough," because in his view the plant had notbeen in operation long enough to justify a pension pro-gram.Formal negotiations began on September 21, and be-tween that date and October 31, the expiration date of thecurrent contract, there were 10 meetings. The Union's ne-gotiators were Nolan and the four members of the plant'sbargaining committee:Weigold, Mitchell, Reid and Ham-ilton.Also in attendance at some of the meetings wasNuell, president of Local 998, who was employed by an-other firm. Representing the Company were Tucker, of itslegal staff, and Durbin, the plant manager.Some of the bargaining issues were settled` during thenegotiations in October, but as the end of the month ap-proached, there were still a number of unresolved disputesas to the contract terms. On October 31, the expirationdate, the parties met with Federal mediators present. TheCompany was asked to prepare a written offer as to theunsettled matters, and after a recess, the meeting resumedin the early evening. The union representatives examinedthe Company's offer in private, and then came togetherwith the company officials. Nolan told them that theCompany's proposal was completely unacceptable to theUnion, and suggested that the company negotiators goover its proposal again, and make a "last final offer" withinthe next few days, during which the contract would be ex-tended.Nolan -also said that if the Company's next offer con-tained no major changes from its last proposal, he wouldbe unable to recommend its ratification to the members. Infact, he said, he would then recommend that the unit em-ployees, about 44 in number,quittheir employment. Heasked the bargaining committee members if they wouldquit under those circumstances, and each replied that hewould. The parties agreed to extend the contract throughSunday, November 4, that the Company would present its"final" offer on Friday, November 2, which would then beconsidered at a union meeting to be held on Saturday, andthat the Company would be notified of the membership'sdecision on Sunday.On Friday afternoon, the Company submitted its prom-ised "final" proposal to the negotiating committee mem-bers at the plant. They phoned Nolan to tell him that it wasnot substantially different from the one presented on Octo-ber 31. That evening they met with Nolan, and it was thenthat.he unveiled his scheme to shock the Company intoEven though the General Counsel is not contending thatthe Company bargained in bad faith before October 31,1973, some background information on the negotiationsbetween the Company and the Union is necessary to un-derstand the events which followed.-IUE was certified in August 1969, as the bargaining rep-resentative for a production and maintenance unit at theCompany's Goshen Road facility in Fort Wayne. The par-ties reached an agreement, effective November 1, 1969,through October 31, 1973. Local 837 of the InternationalUnion was also a party to the agreement, but on May 22,1973, the parties agreed to substitute Amalgamated Local998 for Local 837. ESSEX INTERNATIONAL, INC.123realizing that it would have to come up with a much betteroffer.A normal strike, he said, would not do, since theCompany had survived many of those. His suggestion wasthat the unit employees, many of whom had machine toolskillswhich were then in short supply in the Fort Waynearea, be persuaded to quit their employment, rather thanstrike, so as to impress on the Company the real possibilitythat the plant might be forced to close and go out of busi-ness.Nolan, however, also told the committee membersthat this was a story that the Company had to be inducedto believe if it were to be successful, but that in fact hecontemplated switching the quit program into a traditionalstrike if there were no favorable results in the next fewdays. He impressed on the committee members the impor-tance of not revealing to their fellow employees that therewas a strike alternative in the offing, since to do so wouldsurely come to the Company's attention, thereby de-stroying the intended impact of a mass resignation. Thecommittee agreed to follow Nolan's strategy.The next day, Saturday, November 3, approximately 34of the 44 unit members met to consider the Company's lastproposal. Nolan and Weigold, chairman of the bargainingcommittee, expressed their opinion that the offer was unac-ceptable, and the committee recommended that it be re-jected. The members present then voted unanimously by ashow of hands, to reject the Company's offer. Next, in ac-cordance with Nolan's strategy, the committee recom-mended that the employees quit their jobs at the plant,rather than strike. This brought about an extended discus-sion during which Nolan, holding to his "cover story," saidthat he intended to put the plant out of business, since itwould be unable to find enough skilled employees to con-tinue operations. He also promised that those who quitwould be assisted by the International and the Local infinding new jobs .2 Nolan's answers to employees' questionswere all designed to impress on them his intention to forcethe Company to close the plant down permanently. Someof the employees had left the meeting by this time, butthose remaining voted unanimously for the committee'srecommendation that they all resign their employmentwith the Company. There was also some discussion aboutwhen the resignations should take effect, and it was agreedthat some would stay on for a while, but that others wouldresign immediately.-On Sunday, November 4, Nolan and the bargainingcommittee met with the Company negotiators and in-formed them that the membership had voted unanimouslyto reject the, Company's last offer and to resignen masse.Nolan explained the decision of the employeesto resign asbeing based on their opinion that a strike was useless underthe circumstances.Nolanalso told the Company officialsthat perhaps there would be no one at work the next morn-ing, that the resignations of the bargaining committeemembers were effective immediately 3 and that three of thefour had already lined up other jobs. Tucker asked Nolanif there would be any more negotiating meetings, to which111-2 Job application forms for other plants in the area were distributed dur-ing the meeting.Based on the testimony of Tucker and Durbin Nolan's testimony on thepoint was that he could not recollect saying this at the meeting.Nolan replied that since the employees were quitting, therewas no need for a contract. Tucker then observed thatthere was now an impasse in the negotiations, and Nolanconceded as much.A separate aspect of this case concerns the Union's orga-nizing campaign at another company plant, located -in anearby town, Coesse, during this period.Its significance inthis proceeding will be explained later, and it is sufficientfor now merely to note the fact that the Company wasaware, at least by mid-November, that the Union was en-gaged in organizing the Coesse plant employees.2.November 5 to December 12The plant had been operating with two shifts during thenegotiations for a new contract. On Monday, November 5,a number of employees reported for work on each shift,but a substantial percentage, including the 15 who are al-leged in the complaint as having been discriminatorily re-fused rehire or reinstatement, did not work that day. Theemployees who did report for work on the 5th were calledinto a meeting, one on each shift, when Tucker, the chiefcompany negotiator, told them that there was an impassein bargaining for a new agreement, and that certain wageand insurance improvements, previously offered to theUnion, would be put into effect immediately 4 At eachmeeting some employees expressed dissatisfaction overtheir representation by the Union, and asked how theycould get rid of it. Tucker told them he could not give themany answers.Between November 5 and the afternoon of November 8,there was no picketing at the plant, no indication or expres-sion from the Union that it was on strike, and nonegotia-tions. Production continued with less than the full comple-ment of employees.Respondent bases its contention that the "15" had un-equivocally abandoned their employment with it by No-vember 8, on the following undemed facts:1.The four members of the plant bargaining committee,Weigold,Reid,Hamilton, and Mitchell, acquiesced inNolan's statement to Tucker at the October 31meeting,that if the Company's final offer, to be submitted by No-vember 2 was no improvement, they would resign. Again,at the final meeting on November 4, they also acquiescedinNolan's statement that their resignation was immedi-ately effective. Furthermore, on November 6, Weigold andHamilton, accompanied by others of the "15" (Keener,Knecht, Phillips, and France) came into the plant and sub-mitted resignation slips which were prepared by PlantManager Durbin, at their request, which read as follows:November 6, 1973I (signature inserted)have resigned from Essex Plant 18at 2817 Goshen Road on November 5, 1973./s/ F.D. Durbin 11/6/73Reid was one of the group which came to the plant tosubmit their written resignations but he left before theform's could be prepared. He did not indicate that he hadany intention other than to resign. Mitchell, the remaining4 The General Counsel does not contend this to be an independent viola-tion of Sec. 8(a)(5) 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember of the bargaining committee,was not one of thisgroup,but as indicated above, he had made no objectionwhen Nolan told the Company negotiators on November4, thatthe resignationsof thecommittee members wereeffective immediately.The circumstances under which the remaining seven ofthe "15"were terminated are as follows:2.Osmun and Sexton did not report for work from No-vember 5 through 8, nor did either call the Company toexplain his absence. Under the Company's publicized rulethat a 3-day unexplained absence constitutes a voluntaryquit,the Company treated them as terminated as of No-vember 8.5 The Company points out that the other employ-ees who also did not report for work on these days but whophoned in with an excuse for their absences,were not con-sidered as terminated,and were in fact reinstated after thestrike,which began on November 9 and ended December12.3.Brown's wife phoned the plant on November 6 to re-port him ill. Plant Superintendent Estes called him the nextday, and Brown then told him that he had a job with an-other company if he could lose some weight in the nextweek.Estes told him he couldn'twait for him to try anoth-er job,and Brown then responded that he would have toquit.4.Fulecki's wife called in to report him ill about No-vember 6, when he was applying for a job at a truckingcompany. The next day Estes called Fulecki,who was out.When Fulecki called back, Estes told him his job was avail-able, there was no strike,and other employees had report-ed for work. Fulecki then informed Estes that he hadfound a job as an auto mechanic with another company.5.Knight and Lindemann.Each came into the plantseparately about November 6 to tell Estes that he was quit-ting. Estes did not question either one further.6.Maggard had applied for a job at an InternationalHarvester plant some months before, had been interviewedon October 17, and had passed the physical examinationfor the job. About November 6, he came to the Essex plant,told Estes that he was going to work for International Har-vester the following Monday, and checked out his tool box.During the next few days,the Union leadership contin-ued to publicize its official position that its members werenot on strike, but had either resigned or would do so short-ly. In a newspaper article in the Fort Wayne Journal-Ga-zette on the 7th, Weigold was quoted as saying,"Itwasnever a question of if we would quit,but when,"that manyof the employees had already lined up jobs before Sundaynight and had just wanted to see what the Company's finaloffer would be. The article went on to give Nolan's expla-nation of the decision to resign rather than strike as due tothe opinion of the members that it was pointless to contin-ue negotiations with the Company, and that the best waytomake their point with Essex was to quit and force theCompany to close down the Goshen Road plant.That the article was an accurate summary of the Union'sposition as of November 7 can be seen from a leaflet which5Osmun did not testify but Sexton did The General Counsel did not askhim why he had not reportedfor 3 days.He admitted that he had filed jobapplications with two other firms in the area during this perioditdistributed thatday tothe plant employees.It reads inpart as follows:Many rapid-fire events have happened since last Sat-urdaywhen our Membership voted unanimously toreject theCompany'sfinal"rag contract"offer, andvoted unanimously to resign our employment at Es-sex.As you know, many guyshavealreadyfound otherjobs, othersaremaking applications for jobs withother employers, and everybodyinvolved is helping usget better jobs ina betterplace to work.And we certainly have no fight with our fellow mem-bers who are still working in the plant just becausethey have not yet found another job. We will continueto help everyone of you get another job-where thewages are good,where you don't lose your pants whenillness strikes-where you have a pension-where youhave good holidays and vacation-and where you canwork without the typical Essex pressures around youday to day. Believe it, many of us have already foundthose places, and we'll help you find places like thattoo.When most all our 44 members are relocated in a bet-ter place to work, it is logical to expect that the Gosh-en Road plant cannot and will not be kept in opera-tion.So help yourself find a job. . .and let us andIUE help you find a job. Giveus a callor stop by theUnion office, because we're all helping one another.Despite the optimistic language, it was becoming clearthatNolan's strategy was unsuccessful.Not only had itfailed to bring forth a better offer from the Company, butmost of the employees were back at work, and apparentlyuninterested in seeking other employment. About midday,November 8, the Union issued another leaflet,pointing outthat in the past few days employees at three other Essexplants in Indiana and Michigan had gone out on wildcatstrikes, that the action of the Fort Wayne plant employeeshad "renewed their will to fight the giant,"and that thesedevelopments had caused the Union to reconsider its nextcourse of action.It then announced a special meeting to beheld that afternoon of all its members, both those in andout of theplant.Eighteen or twenty attended the special meeting, amongthem some of the "15." Weigold chaired the meeting, andrecommended that the Goshen Road employees now go onstrike.Those present voted unanimously to do so, and laterthat day another 9 or 10 employees either stopped in at theunion office or phoned in to vote in favor of a strike. Asthe second shift was already at work,itwas decided thatstrike action would not begin until the next morning, Fri-day, November 9. Nolan then phoned Durbin to tell himthat a strike had been called, and asked him to let Tuckerknow.The strikethus began on November 9. It ended on De-cember 12, when the Union officially called it off. No unitemployees worked there until about December 5, when afew of the strikers individually abandoned the strike, re- ESSEX INTERNATIONAL, INC.125signedfrom the Union and returned to work.The Company and the Union engaged in some contactsand dealings during the strike. On November 9, Nolanasked Tucker to submit a complete draft of a contract, withthose-provisions on which agreement had been reached be-fore October 31, and those contained in the Company's lastoffer on November 2. Tucker finally agreed to do so, al-though he insisted that Nolan already had all the informa-tion he was asking for. On November 14, Tucker wroteNolan, again complaining that the consolidated proposalNolan wanted was merely a clerical compilation of infor-mation he already had, and warning him against miscon-struing the Company's intentions. Tucker went on to ad-viseNolan that "We agree with your strong position thatan impasse has been reached and that further negotiationswould serve no purpose." The next day Nolan respondedby letter that he and the negotiating committee had regret-fully acknowledged on November 4, that an impasse thenexisted, but that he had since made it clear in their phoneconversations that the Union was ready and willing to re-sume negotiations at the request of the Company or theFederal mediator service.The following day, November 16, Nolan again wroteTucker, advising him that the Union had not relinquishedits bargaining rights and was ready to meet and negotiatefurther with the Company. He also listed the names of allthose in the bargaining unit at the expiration of the oldagreement,which included the "15," all of whom he con-sidered to be currently members of the unit. On November20, Tucker responded to Nolan's letter of the 16th, advisinghim that 29 of those listed retained current status as em-ployees, but that the remaining 15 had effectively resignedtheir employment with Essex before the inception of thestrike. The same day, Tucker also submitted to Nolan, byseparate letter, the consolidated draft of the proposedagreement which Nolan had earlier requested. Tucker saidin his letter that since the Union had appeared to be willingto make concessions, the Company was agreeable to meet-ing with it on November 30 or December 3.On December 3, the parties met with a Federal mediatorpresent. The mediator announced that the Union had re-quested the meeting, and was ready to' make offers whichmight settle the unresolved issues, so that the previous im-passe was now at an end. When the Union started to makean oral proposal, Tucker insisted that it be presented inwriting so that the Company could give it an adequatereview. Nolan agreed to try to'put the Union's proposals inwriting in the next few days. On December 7, Nolan sentTucker a presentation of the Union's current position onvarious bargaining issues, calling attention to the fact thatitwas making substantial changes from its past position.He also set out his version of the general state of theUnion's and Company's attitudes toward negotiationssincethe inception of the strike,claimingthat it had beenreadyto resume negotiationsfrom November 9 on, that ithad confirmed its willingness to modify its proposals onDecember 3, and had, in fact, offered many modifications.He also claimed that the Company had maintained sinceNovember 4 that an impasse existed and had adopted anoncompromising attitude, refusing to make even minorchanges from its last proposal.On December 12, the parties again assembled, but satapart dunng much of thesession,with the Federal media-torsmoving from one side to the other, transmitting pro-posals and attempting to reconcile their differences. TheUnion now made an unconditional offer on behalf of all 44members of its unit to return to work, asking only that theybe allowed a few days in which to report. The Company'sresponse was that it would review its production needs and,to the extent justified, would recall the 29, whom it regard-ed as strikers, but would not recall the 15 who had resignedor otherwise indicated that they were no longer interestedin working for it. The Union then offered, through themediators, to accept the Company's "final offer" of No-vember 2, provided the "15" were among those recalled.The mediators presented this to the company negotiators,but it was rejected. On their own, the mediators had alsosuggested to the Company that it accept the Union's pro-posal for ending the strike, by recalling the "15," withoutseniority rights, leaving that issue to be settled through ar-bitration or Board litigation. The-Company rejected thatproposal too.The meeting thus ended with the Union having made anunconditional offer on behalf of all those employed as ofNovember 2 to return to work, while the Company offered,subject to a study -of its needs, to reinstate only the 29whom it considered as strikers. I regard the strike to haveended as of December 12. Within the next few days, theCompany did, in fact, reinstate all of the 29. Four newemployees had been hired during the strike, and betweenDecember 12 and February 19, another eight new employ-ees were hired.During this period and thereafter, the Union, the Com-pany and individual employees filed charges and petitionswith the Board which bear on the issues in this case. Theoriginal charge in this proceeding, alleging a violation ofSection 8(a)(5) on the part of the Company, was filed bytheUnion on November 19; and on December 5, theUnion filed another charge alleging that the "15" had beenillegally terminated by Respondent's letter of November20.On November 29, the Company filed a chargeallegingthat the Union had illegally refused to bargain with it. TheRegional Director refused to issue a complaint thereon, onFebruary 28, 1974, and the Company then appealed hisaction to the General Counsel. The appeal was denied onApril 25, 1974.On November 14, 1973, two employees in the bargainingunit filed a petition for decertification, which they laterwithdrew. However, on December 7, two other employeesfiled a petition to decertify the Union at the Goshen Roadplant (Case 25-RD-383), which the Regional Director dis-missed on April 30, 1974, by reason of his issuance of theamended complaint in this proceeding the day before, con-taining,inter alia,an allegation that the Company had un-lawfullywithdrawn recognition from the Union on orabout February 19, 1974.3.AfterDecember 12After the strike ended, IUE Representative Gould at-tempted to work outa settlementwith Company Vice Pres- 126DECISIONSOF NATIONALLABOR RELATIONS BOARDident Galucci, and after some delay they met early in Janu-ary.Gould suggested that a longer term contract mightsolve their problems, but Galucci pointed out that a decer-tification petition had been filed and was then pending.Gould suggested arbitration of the return of the "15," Ga-lucci rejected it, but promised to reexamine their individualcircumstances under which they had quit, and to give themthe benefit of any doubt on the matter. The matter of theorganizing then going on at the Coesse plant also was dis-cussed, particularly whether the Union might end its ef-forts there in exchange for a settlement of the GoshenRoad plant dispute, including reinstatement of some or allof the "15." Since Gould and Galucci each attributed theproposal to trade off Coesse for a settlement of the GoshenRoad dispute to the other, I will consider the matter later,in connection with the testimony of other witnesses whowere also involved in attempting to work out the differ-encesbetween the Company and the Union.In mid-January, about a dozen of the unit employeesmet at the Union's office to deal with the problems causedby the fact that none of the bargaining committee's mem-bers were still employed at the plant, being among the un-reinstated "15." A "temporary" committee to represent theUnion's interests at the plant was then selected, consistingof, union members Tackett,- Crawford, Guenther, and Led-better, all of whom had been reinstated.On February 7, 1974, the Union filed a representationpetition for a production and maintenance unit at theCompany's Coesse plant. An election was held on March29, in which the Union failed to win a majority of the votescast.On February 11, the Union, by letter,, made an "uncon-ditional offer to execute and make effective all terms, con-ditions and provisions of the collective bargaining agree,ment as presented to the Union as the Company's finaloffer in and enclosed with your letter of November 20,1973."On February 18, 1974, an attorney in Fort Wayne, Don-ald Strutz, representing the employees who had filed thelatest decertification petition, wrote Galucci, confirming anearlier telephone conversation, in which he put Galucci onnotice that a majority of the plant employees no longerwished to be represented by IUE, and that if the Companynevertheless executed an agreement with the Union, itwould be invalid and might subject the Company and theUnion to liability for the repayment of dues deducted un-der the terms of the union shop and checkoff provisions.Strutz proposed, "as the quickest and simplest method ofresolving this matter, an immediate formal election in theplant under the same kind of laboratory conditions aswould prevail under an NLRB election. If the majority ofthe employees vote against the Union, as we are confidentthey will, the execution of the IUE labor contract wouldobviously be illegal."-The next afternoon, at the time of the- shift change,Tucker called a meeting of the employees in the cafeteria.He told them of the receipt of Strutz' letter, and said thathe would like to know how many employees still wished tobe represented by IUE, so that the Company could decidewhat to do. A vote by them, he suggested, would be help-ful, but was not required. He told them they could selecttheir own judges for an election, and thatno managementofficials would be present. The management officials thenleft and, presumably, a vote was taken. No one testified atthis hearing as to the mechanics of how the voting tookplace, but Durbin testified that he had been subsequentlyinformed that 19 employees had voted against further rep-resentation by IUE and 11 had voted for such representa-tion.Later that day, February 19, Tucker answered theUnion's letter of February 11. Tucker said he thought thebest and quickest way to resolve all pending matters wouldbe for the Board to conduct an immediate election on thepending decertification petition, but that the Union hadrefused to agree to that procedure. He went on to say thattheUnion's offer to execute a contract based on theCompany's offer of November 2 would not be practical,and would also be in violation of the Act. His conclusion,he said, was based on the timely RD petition and his stronggood-faith doubt of the representative status of the Union-which was substantiated by an employee poll wherein, "ofthe 30 employees voting by secret ballot, 19 employees in-dicated they no longer wished to be represented by theIUE." Tucker concluded by, repeating that he wished toresolve the dispute as quickly as possible, and would bewilling to meet with Nolan in the presence of Federal med-iators and/or NLRB personnel, but only if the Unionwould agree to the holding of a prompt NLRB election.There wasno responsefrom the Union.As indicated previously, the initial complaint in this pro-ceeding was issued on-February 28, alleging a violation ofSection 8(a)(3) and certain independent violations of Sec-tion 8(a)(1). On the same day, the Regional Director dis-missed- the Company's charge against the Union of an ille-gal refusal to bargain. On April 29, the final amendedcomplaint was-issued, adding a violation of Section 8(a)(5)to the previous allegations,-while on April 30, the decertifi-cation petition was dismissed.The 8(a)(1) AllegationsParagraph 5 of the complaint alleges a number of sepa-rate incidents occurring between November and January,as constituting violations of Section8(a)(1).The first of these took place at the plant on November 6,before the Union's call for a strike. Among the employeeswho worked that day was Tackett, a screw machine opera-tor-trainee who had been employed about 9 months. Tack-ett testified that his foreman, Manning, after asking how hewas doing, said that if the Union got out, the Companywould make him a Class A operator, the next higher classi-fication.When Tackett expressed some doubts about itsince he hadn't been employed long enough for a promo-tion,Manning said, according to Tackett, that his efficien-cy was high enough and his production as good as most ofthe operators.Manning was unable to testify at the hearing because ofillness,but after the hearing closed, Administrative LawJudge Summers accepted, on Respondent's motion, a de-position of Manning's in which he denied that he had toldTackett he would be made an operator A if the Union gotout, or that he had ever discussed promotional possibilitieswith him. ESSEX INTERNATIONAL, INC.127The allegation of the complaint based on Tackett's testi-mony is that Respondent, by its supervisor, Manning,promised employees promotion or other benefits if theyrefrained from supporting the Union, and if it no longerrepresented the employees at the plant.Since I did not see Tackett testify, I have no basis forresolving the sharp conflict in the testimony of Tackett andManning, on the basis of Tackett's demeanor. However, itseems to me that even if Tackett's story were accepted astrue, there is still no violation of Section 8(a)(1) in whatManning said to him. Manning toldTackett, in effect, thathis efficiency and production were already good enough towarrant his progression to the operator A classification. Atthe ; time, the contract between the Company and theUnion had expired, so that its provisions about the lengthof time for progression from trainee to operator were not inforce.Manning's remarks, as attributed to him by Tackett,merely made the point that under the circumstances, withno limitation of time for advancement from trainee to op-erator A, Tackett's_ work was good enough to justify hispromotion.--Paragraph 5(b) alleges that Respondent, through its su-pervisor, Plant Manager Durbin, and its agents, Albert Ko-cis and James- Knisley, counseled and solicited employeesat the Goshen Road plant to resign their membership inthe Union.6 The facts supporting the allegation are these.On December 6, while the strike was in progress, a striker,Crawford, drove by the plant and noted that more carsthan usual were parked in the lot. He decided to go insideto learn what was going on. He went into the office andspoke with Durbin who told him that some employees hadresigned from the Union and had returned to work. Healso asked Crawford if 'he wanted to come back too. Craw-ford said he did not know yet what he wanted to do, butwas fearful that if he returned during the strike, he mightbe fined by the Union. He asked Durbin how he mightresign from the Union, but Durbin refused to answer hisquery. Instead, Durbin asked Superintendent Estes to callKocis, an employee who had returned to work the daybefore, to come to the office to see Crawford. When Kocisarrived,Durbin and- Estes left the office. Kocis showedCrawford the postal receipt for a letter of resignation hehad sent the Union. Another employee, Knisley, who hadreturned to work that day joined them, saying that he toohad resigned from the Union by sending it a letter. Durbinthen returned to the office and asked Crawford what hethought he would do. Crawford said he would have tothink about it, and if he decided to resign, he would be into work the following Monday. In fact, Crawford did notresign, and was reinstated after the strike ended.A somewhat similar incident occurred a few days later.The morning of December 10, Kocis phoned Ledbetter,who was still on strike; to ask him if he was going to returntowork. He also told him that 19 people were alreadyworking at the plant. Ledbetter reported on this conversa-tion to IUE Representative Nolan, who conceded that6No evidence was presented as to another alleged agent, Haggman, andthat portion of the complaint was dismissed by Administrative Law JudgeSummers atthe hearing.some strikers had returned to work. Ledbetter then went tothe plant where he spoke with Durbin. During their con-versation,Durbin asked Ledbetter whether he wanted tocontinue working for the Company. Ledbetter said he didbut that he would have to stick with his friends, most ofwhom were still on strike. Durbin told him that some of thestrikers had already returned, and that he had nothing tofear from the Union if he did so too. He then asked Led-better if he would like to speak to some of those who hadreturned.When Ledbetter said he would, Durbin went intothe plant area, saw Knisley nearby, and asked him if hewanted to talk to Ledbetter. Knisley agreed and went up tothe office while Durbin left. Knisley and Ledbetter talkedfor a few minutes about the situation, during which Knis-ley said he had had enough of the IUE and wanted to startan independent union to represent the plant employees.Ledbetter said he had more faith in IUE, despite its faults,than he had in an independent union. About this time,Kocis joined them, but the conversation ended at this pointand Ledbetter left the premises. He was reinstated after thestrike, and was elected to serve on the Union's "tempo--rary" shop committee.-Crawford and Ledbetter, aware that some of the strikershad already returned to work, came to the plant separatelyseeking information to help him decide whether to aban-don the strike and return to work. Durbin confirmed whateach already knew-that some of their fellow employeeshad already returned. Durbin gave them- no advice onwhether to come back, did not suggest that they resign, andneither promised them any benefit nor threatened them,depending on their individual decisions- to return or not.He offered them an opportunity to speak to other employ-ees who had already returned, and it was these employees,Kocis and Knisley, who told them how each had goneabout resigning from the Union. Durbin did not requirethem to speak to the two strikers, nor did he ask them tourge Crawford or Ledbetter to return to work or to resign.Although Kocis and Knisley were probably on paid worktime during the 5- or 10-minute conversations they hadwith Crawford and Ledbetter, this was no departure fromthe Company's normal practice of permitting employees totake short breaks during worktime for transacting personalor union business.-Iam satisfied that neither Kocis nor Knisley urged,counseled, or solicited Crawford or Ledbetter to resigntheirmembership in the Union, in telling them how theythemselves had gone about resigning, or the reasons thathad led them to that decision. In any event, although Dur-bin was undoubtedly aware that Kocis and Knisley hadresigned upon returning to work, he did not instruct themor suggest to them how they should respond to any inqui-riesof Crawford and Ledbetter. I find that Kocis andKnisley were not agents of the Company and did not, infact, solicitCrawford or Ledbetter, to resign from theUnion. I shall therefore recommend dismissal of paragraph5(b) of the complaint.Paragraph 5(c) of the complaint, as amplified by testi-mony at the hearing, alleges that Respondent attempted tocause two other employers to terminate or to refuse to hirecertain employees among the "15," that is, those who theGeneral Counsel contends are strikers, and who the Re- 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent contends resigned before the strike began.On December 5, while the strike was still in effect, PlantSuperintendent Estes, at the request of Respondent's coun-sel, Tucker, phoned a firm in the Fort Wayne area, Produc-tion Piece Parts, to inquire if Osmun and Phillips werepermanently employed there.? Tucker testified that his pur-pose in asking Estes to call Production Piece Parts was tolearn what Osmun and Phillips intended when they appliedfor work there, since the Union was then claiming thatthese two, as part of the "15," were now strikers and nolonger resignees, as it had earlier claimed. Estes also testi-fied about his phone call, but since he made it on Tucker'sinstruction, his version of the call's purpose can be basedonly on what he understood Tucker's intention to havebeen. In any event, Estes testified that he asked certainquestions of the individual he spoke to at Production PieceParts which Tucker had written out for him, and these sub-stantiate the reasons Tucker gave for wanting the informa-tion. Tucker's questions are whether the applicant told theinterviewer that he was looking for a permanent job, oronly one for the duration of the strike, and what reason hehad given for leaving the Goshen Road plant.8Whoever spoke to Estes at Production Piece Parts toldhim that Osmun had been employed there but had quitrecently, and that Phillips was still employed there.Either in January or February, Dugan, an official of an-other area firm, Protective Coatings, called the GoshenRoad plant to inquire about Mitchell, one of the "15" whohad applied there for employment. He spoke to Estes whotold him that Mitchell had worked as a parts washer andshipper, that he was a good employee, and that he hadtried out for a maintenance job but had voluntarily re-turned to his old job because he was unable to handle the440 voltage electrical wiring that was required. Accordingto Dugan, Estes also told him that there were negotiationsgoing on about putting Mitchell back to work. Dugan thendecided not to hire Mitchell because he could not do the440 wiring, and also because he might choose to go back tohis former employer after being trained by Protective Coat-ings.The General Counsel urges that Estes, in his conversa-tionswith other employers about Osmun, Phillips, andMitchell, was attempting to cause them to terminate and/or refuse to hire the employees because they had engagedin a strike against Respondent, since it is well known thatemployers are averse to hiring strikers who may intend towork for them only while the strike lasts. The Respondent,on the other hand, argues that Estes' conversations aboutthese three men was not in violation of Section 8(a)(1): thatas to Osmun and Phillips it was investigating whether theyhad completely severed' their relationship with Essex byapplying for permanent employment elsewhere; and thatas to Mitchell, the statement attributed to Estes that therewere negotiations to try to get some men back to work, was7Respondent considered Osmun to have quit before November 9, be-cause he had been absent for 3 days without notice or excuse. Phillips wasone of those who had submitted a written resignation on November 6.8Tucker's questions, which he instructed Estes to ask, are in evidence asResp. Exh 4. Although the questions would have been suitable for inquiriesabout all the "15," Estes said he called no other employers where any of the"15" may have been employed.true; that in fact, Estes had given him a good recommenda-tion, but that Dugan had already decided not to employhim because of his lack of experience with 440 wiring.Iagree with Respondent that Estes' conversations withthe other two employers were not violative of Section8(a)(1). The status of Osmun, Phillips, and Mitchell, eitheras strikers or as resignees, was a matter of dispute betweenthe Company and the Union, and the Companywas enti-tled to investigate whether Osmun and Phillips had anyintention at that time to return to the Company if offeredreinstatement there. Even thoughtheir intentionsto applyfor "permanent" employment elsewhere may not be deter-minative as to whether they werestill strikersat the Gosh-en Road plant, the Company was yet justifiedin seekingthe information since it could arguably be a factor in thatdetermination.As for Estes' conversation about Mitchell's application, Ifind that Estes did not give him a bad reference,so as tojeopardize his chance for finding new employment, but wascompletely truthful both as to his qualificationsfor a main-tenance job and as to the possibility that Mitchell might beoffered reinstatement as part of an overallsettlement withthe Union. The Board has recently held that an employerhas a right to. furnish an employment reference to anotheremployer upon request,unlesshis purpose for doing so isto punish an employee for exercising his Section 7 rights .9 Ido not believe that Estes had such a purpose in mind whenhe told Dugan that negotiations were going on aboutMitchell's possible reinstatement.The last of the independent8(a)(1) violations alleged, inparagraph 5(d), relates to a conversation early in January(after the Union had called off the strike and all but the"15" had been reinstated) between Galucci, the Company'svice president for industrial relations, and Gould,an Inter-nationalrepresentative of the Union, neither of whom hadparticipated directly in the events at the Goshen Roadplant.It is allegedthat Galucci promised Gould that if theUnionwould stop its organizing campaign at theCompany's Coesse plant, Galucci would see that enough ofthe discharged union supporters, that is, the "15," would berehired or reinstated to guarantee that the Union couldcontinue as the bargaining representative at the GoshenRoad plant, where, it will be recalled, a decertification peti-tion was pending.Gould testified that he had called Galuccito arrange ameeting with him to resolve the problemsresulting fromthe loss of the Union's strike at the Goshen Road plant.The two met for lunch about January 7, when Gould saidhe told Galucci that he had been given authorityto settletheGoshen Road matter, in effect bypassing Nolan. Ac-cording to Gould, he asked Galucci whether the Union'sagreeingto a longer term contract would help resolve thedispute, but Galucci said it wouldn't.10 He saidhe was will-ing to explore any avenue to get the matter resolved, atwhich, according to Gould, Galucci told him that one ofthe Company attorneys, Schrodi, had met with Rutherford,9The Armstrong Rubber Company,Southern Division,215 NLRB No. 122(1974)10 It should be noted thatthismeeting took placebefore the Union of-fered unconditionally, on February11, to execute the bargaining agreementas presentedin the Company's final offerof November 2 ESSEX INTERNATIONAL, INC.129a district coordinator of the International Union, on anunrelated matter, and that Rutherford had then suggestedthat the Union might be willing to drop the Coesse orga-nizing campaign if the Company would settle at-GoshenRoad. Gould said he told Galucci that only an officer ofthe International Union could make that decision, and thatGalucci then offered, if the Union withdrew from Coesse,to see that enough of the "15" were recalled to give theUnion a majority, so that it could win the decertificationelection.Gould said he told Galucci that he would present theproposition to Fitzmaurice, the International's secretary-treasurer. He said he did so later, that the proposition wasrejected, and that he called Galucci to tell him. Gould alsotestified that he asked Rutherford about his meeting withSchrodi, and that Rutherford told him that Schrodi's re-port was a lie, that he (Rutherford) had never made such aproposition, and that it was Schrodi who had told him thatif the Union offered such a deal, he would take it up withGalucci.Rutherford did not testify at the hearing, but Galucci,Schrodi, and Tucker did, and their stones directly conflictwithGoulds. Schrodi said he had been involved withRutherford in an arbitration hearing involving still anotherplant of the Company, in December, and that after thehearing, he and Rutherford met socially, when Rutherfordasked him if the two of them couldn't resolve the GoshenRoad matter to everyone's satisfaction. Schrodi said hetold Rutherford that he wasn't familiar with the issues atthat plant, and had no authority to deal about it anyway.Schrodi said that Rutherford then asked him to call Galuc-ci to ask him for authorization to try to settle the GoshenRoadmatter.SchrodididcallGalucci,relayingRutherford's suggestion that some new faces might help inworking out the problems at Goshen Road. Galucci toldSchrodi that Tucker was doing a good job and he didn'twant Schrodi to get involved. Schrodi then went back toRutherford to tell him that Galucci wanted him to stay out,and also to ask Rutherford whether he himself had anyauthority there since Nolan and Gould had been doing thenegotiating. Schrodi said that Rutherford told him he hadauthority to settle the Goshen Road matter, and that No-lan and Gould worked for him. Then, according to Schro-di,Rutherford asked him to go back to Galucci with theproposition that the Union would get out of the Coesseplant in exchange for a contract at Goshen Road.Schrodi said that he again raised the matter with Galuccilater that day, that Galucci asked him about Rutherford'sauthority, and that he told Galucci what Rutherford hadproposed. Galucci then told,him'that Coesse and GoshenRoad were separate problems, that he thought the Compa-ny would win an election at Coesse, so that there was nobenefit to the, Company in Rutherford's proposal, and fi-nally, that Schrodi should keep out of any dealings over theGoshen Road plant. Later that week, Schrodi called Ruth-erford to tell him that Galucci would not swap Coesse forthe other plant.Galucci's testimony corroborates that of Schrodi's aboutthe latter's dealings with Rutherford, and I see no need tosummarize 'it again. As to Galucci's meeting with Gouldabout January 7, Galucci said that Gould had called him anumber of times before that, and that in one of their phoneconversations, he had asked Gould whether he was author-ized to speak for the Union on the Goshen Road matter,thatGould said he wasn't, but would like toexchangesome ideas with him off the record. Eventually, Galucciagreed to meet with Gould, and it was then, according toGalucci, that Gould again admitted he had no authority tonegotiate over the Goshen Road plant but that Nolan hadfouled things up there and at Coesse, and he, Gould, want-ed toimpresshis boss, that if the two of them could get ahandle on the Goshen Road dispute; it would be a goodthing for him. It was then, according to Galucci, thatGould put to him the proposition that the Unionagree to aquick election at Coesse, which it was bound tolose, inexchange for which the Company would withdraw the de-certification petition at Goshen Road and sign a contractfor that plant. Galucci said he told him the twoplants wereseparate, that he would not tradeone forthe other, andthathehad already rejected a better proposal,Rutherford's,for aunion pullout from Coesse. Galuccialso told him that the Company could do nothing aboutthe decertification petition, and it was likely that therewould be an election. The matter of the "15" came up, andGalucci said he told Gould he would consider the matteragain inorder to decide whether any of them hadnot real-ly quit or did not know what they were doing. Gould thenasked what guarantee the Union had that enough of the"15" would be reinstated so that it could win the election,to which Galucci responded that therewas no guarantee.Gould then said that he would talk to Fitzmaurice,his su-perior at the International Union, and the meeting thenended.There is no doubt that the Union's position at GoshenRoad had been seriously eroded by the failure of its strike,the Company's refusal to reinstate any of the "15," and thefiling of a decertification petition.There 'was a good possi-bility, in view of these facts, that it mightlose its bargain-ing rights at the plant altogether.In these circumstances, itis understandable that the Union would wantto settle itsGoshen Road problem quickly, salvaging what it couldfrom its defeat.I seeno other explanation for the fact thatRutherford and Gould, neither of whom had been directlyconcerned at either Goshen Road or Coesse, should seek toinvolve himself in what was still Nolan'sresponsibilities.Whether Rutherford and Gould were eachacting on hisown, or were under secret instructions from some higherInternational official, cannot be determined, but it seemsunlikely that either would take it on himself to approachCompany officials other than Tucker, without some unoffi-cial unionrecognition that Nolan was largelyineffective inhis dealings with Tucker.I therefore find, based on the undoubted fact that theUnion had more to lose from a continuation of the existingsituation than the Company, in December and January,that Rutherford and Gould each believed, withsome rea-son, that he had authority to try to reach a settlement withtheCompany, bypassing both Tucker and Nolan. TheCompany, on the other hand, apparently believed,as laterevents bore out, that the Union's organizing campaign atCoesse would not succeed, and would thereforehave lessreason to try to trade off a union pull-out at Coesse for a 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDsettlement at Goshen Road.-For all the abovereasonsIfind that Schrodi's andGalucci's versions of their respective dealings with Ruther-ford and Gould are more believable than Gould's, and thatthe offer to trade off Coesse for retention of bargainingrights at Goshen Road was initiated by Rutherford andGould. I therefore find that the General Counsel has notproven the allegations of paragraph 5(d) of the complaint.Furthermore, even assuming that Gould's version of hisconversation with Galucci about January 7, is credible, Iwould still find no violation of Section 8(a)(1) here, since itwas an off-the-record attempt, to settle the Goshen Roaddispute, and there is no evidence that Galucci's offer, evenassuminghe initiated it, had the effect of interfering withthe self-organizational rights of Company employees."The 8(a)(3) AllegationsIn the section of this Decision relating the chronology ofevents between November 5 and December 12, I set outwhat I regard as the pertinent facts about the 15 employeeswhom Respondent refused to reinstate on the ground thatthey had already resigned their employment before thestrike began. To summarize briefly, IUE RepresentativeNolan had persuaded the bargaining committee and themembership to agree on a mass resignation of the plantemployees. It was Nolan's testimony that he regarded thismerely as a means to induce the Company to come up witha better contract offer, and that he had always intended tomove into a traditional strike if the tactic failed, but hehimself admitted that his scheme depended for its successon getting the Company and the employees to accept theoption of a mass resignation as a realistic possibility.Whether the Company negotiators or any of the employees(other than the four bargaining committeemen in whomNolan had confided) really believed that Nolan intendedto put the plant out of business is impossible to determine,and is probably irrelevant to the issues here. There wasthough, some rational basis for Nolan's expressed hopethat "mass resignation" would force the Company to im-prove its final contract offer, since most of the employeeshad skills which were then in short supply in the FortWayne area, so that presumably they could find other em-ployment and thus force the plant to close down.In fact, however, many of the employees ignored or re-pudiated Nolan's tactic, despite their unanimous vote onNovember 4, to resign. On November 5, they returned towork and continued to work until November 9, when theUnion's call for a strike became effective and was honored.Each of the "15" who did not return to work on November5 or thereafter, individually took action which was de-signed to show the Company that he was unequivocallyterminating his employment with it.Thus, Weigold, Hamilton, Keener, Knecht, Phillips, and11Cannon Electric Company,151 NLRB 1465 (1965), cited by the GeneralCounsel for the proposition that Galucci's offer would have such an effect,isnot controlling here,since the Board in theCannoncase,at page 1468,stressed the reasonableness of its inference that the Employer's instructionsto its supervisors would be divulged to employees Here, on the other hand,neither Galucci nor Gould would be likely to reveal theirsettlementeffortsto the employeesFrance came to the plant on November 6, and submittedsigned- resignation slips;Reid accompanied them to theplant for the same purpose, but left before the forms couldbe prepared; Mitchell was one of the four bargaining com-mitteemen (and Reid was another) who acquiesced inNolan's statement to the Company on November 4 thatthey were resigning immediately; Osmun and Sexton wereabsent for 3 days without explanation or excuse, in viola-tion of the company rule that such conduct constituted avoluntary quit; Brown, Fulecki, Knight, and Lindemanneach told Estes that he was quitting; and Maggard toldEstes that he was going to work for another employer thefollowing week. None of them advised the Company thathis decision to terminate his employment was conditionalor revocable on the settlementof thecontract dispute, andnone said that he was then on strike.The General Counsel argues that when the membershipvoted to reject Respondent's final offer on November 3, alabor dispute concerning terms and conditions of employ-ment, as defined in Section 2(9) of the Act, existed; that the"15" were therefore strikers as of November 5, and thatthey never abandoned their strike, despite their "resigna-tions."He further argues that Respondent -knew that thealleged "quitting", was only a tactical maneuver, and thatthe "15," among others, were on strike as of November 5.It follows, according to the General Counsel, that as strik-ers, the "15" were entitled to reinstatement after December12,when the Union made an unconditional offer to returnthem to work, and that as Respondent has offered no legit-imate or substantial business justification for refusing toreinstate them, it must be presumed to have done so be-cause of its opposition to the Union.There is no doubt that a labor dispute existed as of No-vember 5, with the expiration of the old contract. It doesnot follow, however, as the General Counsel assumes, thata labor dispute is the equivalent of a work stoppage orstrike. If, for example, all the plant employees had,returnedtowork on November 5, while negotiations continued,there would have been a labor dispute but no stoppage. Onthe other hand, if some employees had returned to work onNovember 5, while others decided to stay out, withholdingtheir services until the Union's demands were met, thoseemployees would then be engaged in a strike. In the instantcase, however, the stiuation as of November 5 was neitherof these. None of the employees who stayed away fromwork beginning November 5, claimed that they were tem-porarily withholding their services, and would return onlywhen their demands were met; on the contrary,theyclaimed to have permanently severed their employment re-lationship with the Company.The few Board precedents I have found concerning thisissue seem to draw a distinction between resignationscaused by employee dissatisfaction over wages and work-ing conditions which does not result in a strike, and resig-nations occurring during a strike. In the former situation,the resignations have been found to be a permanent sever-ance of the employment relationship.'2 In the latter situa-12Nutrena Mills, Division of Cargill, Incorporated,172NLRB 183, 188(1968)"The fact that they [three employees who resigned together] actedconcertedly over dissatisfaction with their wages or workingconditions doesnot transformtheir action into a work stoppage or strike,since these con- ESSEX INTERNATIONAL, INC.131tion, the Board has held that an- employee who resigns dur-ing a strike may not in fact intend to permanently. sever hisrelationship with the employer where he is on strike, butonly to convince other employers that he is not merelyseeking interim employment with them.13 The eligibility ofstrikers to vote in a representation election at the struckplant, even after they have accepted- employment else-where, iss based on other considerations, such as who mustbear the burden of proof that a striker has abandoned hisinterest in the struck job. Such cases, based on the princi-ples ofPacific Tile and Porcelain Company,137` NLRB 1358(1962), are not relevant to the question here, of whether the"15" were strikers at all.In the instant case, the. 15 employees who resigned orotherwise quit their employment did not claim to be strik-ing, and had all effectively terminated their employmentwith the Company before the Union called its strike. Someof them later participated in the Union's strike activitiesand collected strike benefits, but I do not see how thatchanges their status vis-a-vis the Company. To sum up, Ifind that the Company was justified in regarding the ` 15"as voluntary quits before the inception of the strike, andthat it had no obligation to reinstate them after the Unionended its strike on December 12. Some of the "15" un-doubtedly did so to play out Nolan's game, but I considerthat to be immaterial.14 Nolan and the bargaining commit-tee gambled on gaining their objective by a threat of massresignation to close the Goshen Road plant down perma-nently, and when the threat turned out to be an empty one,their later decision to go out on strike should not be givena retroactive effect.The General Counsel also makes an alternative argu-ment, that even assuming,arguendo,that the "15" quit theiremployment, and were not strikers, they would still be enti-tled to consideration for reemployment. I find no merit inthat argument. On December 12, the Union requested rein-statement of all 44 employees as strikers, who would thusbe entitled to all their previous rights and privileges, in-template'a temporary withholding of services but not a permanent sever-ance of the employment relationship "-WilliamEaborn, -d/b/a EabornTrucking Service,156 NLRB 1370 (1966). See also,Greyhound Food Manage-ment, Inc.,and Post Houses, Inc.,198 NLRB 1146, fn. 23 of the TXD (1972)Cf.CrescentWharf and Warehouse Company and Its Successor, West CoastTerminals Co., Inc.,104 NLRB 860 (1953), where the Board found that sixemployees had written a letter to their employer, which the Board construedas a.present resignation rather than as a threat to resign in the future, andheld that the concerted act of abandoning their employment was unprotect-ed. It is true that the Board relied, in part, for its conclusion that theirtermination was unprotected on the absence of a preexisting labor dispute.Why a concerted voluntary resignation should be protected if it occursduring a dispute over wages and working conditions, and is unprotected atother times, is not explained.i3S & M Manufacturing Company,165 NLRB 663 (1967). See also,Missis-sippi Steel Corporation,169 NLRB 647, 663"(1968), where some employeesresigned during a strike in order to obtain their pension and profit-sharingbenefits The Board adopted, without discussion, the Trial Examiner's con-clusion that the resignations were not intended as an abandonment of thestrike, but only because of their economic hardship. Although their rein-statement was ordered, backpay was tolled as of the date of their resigna-tion.i4 In any event, I am satisfied that Brown, Fulecki, Knight, Lindemann,and Maggard in fact quit to take other jobs immediately, and intended tosever permanently their employment with the Company, regardless of whatthe Union might subsequently decide about strikingcluding -seniority. I have noted that the 29 employeeswhom I regard as strikers were reinstated pursuant to theUnion's offer; the "15" whom I consider as having volun-tarily quit before the strike were not entitled to reinstate-ment on those terms. Nor is there any evidence that any ofthem individually, applied thereafter for employment asnew employees, and were rejected because of their previousadherence to the Union.I shall therefore recommend that the 8(a)(3) .allegationsof the complaint be dismissed.-The 8(a)(5) AllegationsParagraph 9 of the complaint alleges that from Novem-ber 1, 1973 (the day after the expiration of the old con-tract),Respondent has refused to bargain collectively withthe Union, in that on or about February 19, 1974, it with-drew -recognition from the Union and has thereafter re-fused to bargain with it, and notwithstanding that Respon-dent had previously engaged in conduct which the GeneralCounsel has alleged to be in violation of Section 8(a)(1)and (3).Itwill be recalled that February 19 is the date of theCompany's letter to the Union, rejecting its offer to acceptand sign the Company's final contract proposal, which ithad submitted to the Union on November 20. The letter ofFebruary 19 declined the Union's offer to agree uncondi-tionally to the Company's terms, on the grounds that itwould be a violation of the Act for it now, to sign a bargain-ing agreement in view of the pending decertification peti-tion, as well as the Company's good-faith doubt of theUnion's majority status, as substantiated by the employeepoll taken that day, which showed that of the 30 employeeswho voted, 19 had indicated that they no longer wished tobe represented by the Union. The Company also statedthat the best and quickest way to resolve the issues betweenit and the Union would have been for the Board to hold animmediate election on the decertification petition, but thatthe Union had refused to agree to that procedure.The Company contends in its brief that it did not in factwithdraw recognition from the Union as such, by its letterof February 19, or in any other way. It points out thatbefore and after February 19, it permitted the Union cer-tain privileges, such as the use of its bulletin board and theuse of its telephone to the Union's shop chairman on unionbusiness. The substance of paragraph 9 of the complaint is,however, that the Company refused,to-bargain collectivelywith the Union by denying its majority status, and the factthat it continued to allow a union representative some mi-nor privileges in the plant does not establish that it contin-ued to recognize the Union as the exclusive bargaining rep-resentative of its employees. Its letter of February 19shows, in fact, that it refused to negotiate or deal furtherwith the Union unless it won an election to be held on thedecertification petition.The Board and courts have consistently held that a con-tracting union is presumed to represent a majority of theemployees in the bargaining unit during the life of a collec-tive-bargaining agreement. While this presumption contin-ues after expiration of the agreement, it may be overcomeby a showing that the Union no longer enjoys majority 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupport, or that the employer entertains a good-faith doubtconcerning its continued majority.15Even though the Respondent has not established in thiscase that the Union no longer enjoyed majority support, Ifind that it had reasonable grounds for entertaining agood-faith doubt of such majority. I believe that the princi-ple recently enunciated by a majority of the Board inTe-lautograph Corporation,199 NLRB 892 (1972), requires afinding here that Respondent has not violated Section8(a)(5) by its withdrawal of recognition from the Union. Inthat case, the Administrative Law Judge found that pur-suant to a timely decertification petition, the Regional Di-rector had held a hearing and issued a Decision and Direc-tion of Election (a) overruling the Union's objection to theelection on the asserted ground that its current contractwith the Employer barred the petition; (b) holding that thepetition was timely filed; and (c) finding that a questionconcerning the representation of the employees in the bar-gaining unit existed. He also found that the Respondentthere had not refused to bargain with the Union while theRegional Director's determination to hold an election wasstill pending, although the Regional Director later blockedthe holding of the election because the Union had in themeantime filed an 8(a)(5) charge. There was no evidence,nor even a claim, that the Respondent in that case hadengaged in any unfair labor practices or antiunion activitywhich might taint the atmosphere for such election. Inthose special circumstances, the Administrative Law Judgeheld that the Union's representative status could andshould be determined by means of the election ordered bythe Regional Director.A majority of the Board inTelautographwent beyondthat rationale, holding, as I read the case, that the decertifi-cation petition itself, supported by an adequate showing ofinterest, raised a question concerning representation. TheBoard said there:InShea Chemical Corporation,121 NLRB 1027 [1958],the Board established the rule that when a real ques-tion concerning representation has been raised by thefiling of a petition by a rival union that "an employermay not go so far as to bargain collectively with in-cumbent (or any other) union until the question con-cerning representation has been settled by the Board."The same rule should be applied where a real questionconcerning representation has been raised by the time-ly filing of a decertification petition.We wish to clarify this matter, since a clear state-ment of that principle may obviate the necessity forlengthy delays in the processing of properly supporteddecertification petitions under like circumstances inthe future. Such processing need not be delayed by an8(a)(5) charge, since such charge could be promptly15 EasternWashington Distributing Company, Inc.,216 NLRB No. 186(1975), andTerrellMachine Company,173NLRB 1480 (1969), enfd 427F 2d 1088 (C.A 4, 1970)dismissed as nonmeritorious unless, of course, thecharge contains allegations that the Respondent hascommitted some act (other than its mere refusal tobargain) which may be a proper basis for finding aviolation of our Act.There are some obvious differences between the facts inTelautographand those in the instant case. In the former,the Regional Director had held a hearing on the decertifi-cation petition, had found that an election would be prop-er, but had blocked it because of the issuance of his unfairlabor practice complaint (which alleged only an improperwithdrawal of recognition) without however setting asidethe petition or his Decision and Direction of Election. Inthe instant case, the decertification petition had been dis-missed before a hearing thereon was held, while the com-plaint contained allegations of unfair labor practices in ad-dition to the Employer's refusal to bargain.I do not, however, consider these differences to be mate-rial.Here, in view of my findings that the alleged violationsof Sections 8(a)(1) and (3) were not sustained by the Gen-eral Counsel, there is no context of unfair labor practiceswhich might have tainted the atmosphere of an election onthe decertification petition.16 It was undoubtedly the alle-gations of violations of those sections of the Act whichprompted the Regional Director to dismiss the decertifica-tion petition, but it would be anomalous, in my view, nowto hold that Respondent violated Section 8(a)(5) merelybecause the Regional Director alleged violations of otherSections which he has been unable to prove.I therefore find that under the special circumstances ofthis case, where the allegations of violations of Section8(a)(1) and (3) have not been sustained, after a hearingthereon, that Respondent was justified in claiming that ithad a reasonably based good-faith doubt of the Union'smajority, based on the timely filing of the decertificationpetition.CONCLUSIONS OF LAW1.Essex International, Inc., is an employer engaged incommerce and in activities affecting commerce within themeaning of Section 2(6) and (7) of the Act.2. InternationalUnion of Electrical, Radio and Ma-chineWorkers, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The Respondent has not engaged in any unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:16 I note that in his brief to me, the General Counsel sought to amend thecomplaint by alleging, for the first time, that the poll of employees, initiatedby the Company on February 19, was a violation of Sec. 8(a)(I). Since thematter was not clearly litigated at the hearing, I consider it inappropriate forme to decide now whether the polling in fact violated Board standards, orcreated such a context of unfair labor practices as to require a finding of aSec 8(a)(5) violation now In any event, a motion to amend the complaint,firstmade in a brief and without adequate notice to the Respondent that itmight be called upon to defend against such a charge, is clearly untimely. ESSEX INTERNATIONAL, INC.133ORDER17It is hereby recommended that the complaint be dis-missed in its entirety.D In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes